EXHIBIT 10.12


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (the "Agreement") is dated as of October
2, 2018 by and between Tandy Leather Factory, Inc., a Delaware Corporation (the
"Company"), and Mark Angus (the "Executive").


WHEREAS, Executive has been serving as interim President of the Company since
February 9, 2016 before the interim designation was removed on June 6, 2016;


WHEREAS, Executive has been serving as an Inside Director on the Company's Board
of Directors (the "Board") since 2009;


WHEREAS, Executive has resigned as President effective October 2, 2018;


WHEREAS, the Company has accepted Executive's resignation as President;


WHEREAS, Executive wishes to resign as Inside Director;


WHEREAS, the Board wishes to accept Executive's resignation as Inside Director;


WHEREAS, the Executive and the Company (collectively, the "Parties") desire to
resolve amicably all matters between them on a full and final basis;


WHEREAS, the Parties hereto regard the representations by each set forth herein
as material and that each Party is relying on these representations in entering
into this Agreement;


NOW THEREFORE, expressly incorporating the foregoing recitals as part of the
consideration hereof and in further consideration of the mutual terms and
conditions herein, intending to be legally bound, the Parties agree as follows


1. Voluntary Resignation From Company.  Executive has tendered, and the Company
has accepted, Executive's resignation as President (and any other office or
position) of the Company effective as of October 2, 2018 (the "Separation
Date").  Executive will no longer occupy any positions as an employee, officer,
director, manager or board member for the Company or any of its subsidiaries or
affiliates, in each case, effective as of the Separation Date.  The Separation
Date shall be the last day of Executive's employment for all purposes.  Except
as specifically provided herein, participation in and coverage under all
employee benefit plans, programs, and perquisites sponsored by or through the
Company, its parents, and its subsidiaries shall terminate in accordance with
the generally applicable provisions of such plans or programs, subject to any
conversion or continuation rights provided by the terms of such plans or
programs or applicable law.


2. Voluntary Resignation From Board.  Upon execution of this Agreement,
Executive will sign the resignation letter attached hereto as Exhibit A and
promptly submit it to the Board.  If further action is necessary to effectuate
Executive's resignation from the Board, Executive will take whatever reasonable
steps are necessary to effectuate his resignation from the Board.


3. Accrued but Unpaid Compensation and Reimbursable Expenses.  The Company shall
pay Executive for all salary earned, but not paid through the Separation Date,
less any applicable taxes and deductions, no later than the next regularly
scheduled payday following the Separation Date. The Company also shall reimburse
Executive for any unreimbursed business expenses properly incurred by Executive
prior to the Separation Date and submitted for reimbursement in accordance with
the Company's applicable reimbursement policy.


4. Severance Benefits.  In consideration for Executive's signing and
non-revocation of this Agreement and his compliance with the terms thereof,
including his compliance with the Post-Employment Restrictive Covenants
provision contained in Section 10, the Confidentiality and Nondisclosure
provision contained in Section 11, and the Full Release contained in Section 6
herein, the Company shall provide Executive with the following benefits (the
"Severance Benefits"):


(a) The Company shall pay Executive a gross salary at the rate of twenty-five
thousand dollars ($25,000.00) per month for seven (7) months following the
Separation Date, less applicable taxes and deductions ("Severance Payment"). 
The Severance Payment shall be payable as salary continuation in accordance with
the Company's regular payroll practices, starting on the Company's first payroll
date following the eighth (8th) day after Executive signs this Agreement.


(b) Subject to Executive's timely election of continuation of coverage for the
Executive (and, to the extent covered immediately prior to the Separation Date,
his spouse and dependents) under the Company's health plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"),
the Company shall reimburse Executive for all COBRA premiums paid for coverage
during the twelve (12) months following the Separation Date, unless Executive
shall have secured group medical coverage through another employer before the
end of twelve (12) months, at which earlier point the Company's obligation to
reimburse Executive for premiums shall cease.  The Company's obligation to
reimburse Executive for COBRA premiums is subject to Executive providing
documentation of premiums paid.


(c) Effective as of the Separation Date, the Company will:



(i)
Exercise its discretion pursuant to the Restricted Stock Agreement between
Executive and the Company (the "2016 Stock Agreement") to immediately accelerate
the vesting of all unvested shares of Restricted Stock granted to Executive in
the 2016 Stock Agreement and held by Executive as of the Separation Date.  Any
remaining unvested stock granted to Executive in the 2016 Stock Agreement will
be forfeited pursuant to Section 8(b) of the 2016 Stock Agreement.




(ii)
Exercise its discretion pursuant to Restricted Stock Agreement between Executive
and the Company (the "2015 Stock Agreement") to immediately accelerate the
vesting of all unvested shares of Restricted Stock granted to Executive in the
2015 Stock Agreement and held by Executive as of the Separation Date.  Any
remaining unvested stock granted to Executive in the 2015 Stock Agreement will
be forfeited pursuant to Section 8(b) of the 2015 Stock Agreement.



(d) The Company will also provide Executive with the following:



(i)
Promptly following the execution of this Agreement, the Company will pay to the
Executive the amount of $10,000 in lieu of any vacation time that the Executive
may have accrued but not used during the term of Executive's employment; and




(ii)
The Company shall pay (directly to an agreed-upon firm) the out-of-pocket cost
for up to 12 months of outplacement services for the Executive to obtain new
employment, up to a maximum aggregate of $12,500.



5. Clawback.  If Executive revokes or materially breaches the Agreement as
determined by an arbitrator in accordance with Section 12 below, including but
not limited to Section 9, Section 10 and Section 11, Executive shall be liable
to the Company for the value of the Severance Benefits, including the value of
any shares of Restricted Stock that vested according to the terms of Section
4(c) of this Agreement.  The Board will determine, in its sole discretion, the
method for recouping the Severance Benefits which may include, without
limitation: (i) requiring reimbursement of cash Severance Benefits previously
paid; (ii) seeking recovery of any gain realized on the vesting, exercise,
settlement, sale, transfer or other disposition of any equity-based awards;
and/or (iii) taking any other remedial and recovery action permitted by law, as
determined by the Board.  Any right of recoupment under this Agreement is in
addition to, and not in lieu of, any other remedies or rights of recoupment that
may be available to the Company.  Notwithstanding the foregoing, the first one
thousand dollars ($1,000) paid in cash Severance Benefits shall be exempt from
recoupment under this Agreement.  The Parties agree that this $1,000 payment is
fair and adequate consideration for the Full Release in Section 6 of this
Agreement, including the release of claims under the Age Discrimination in
Employment Act (as amended by the Older Workers Benefit Protection Act).


6. Full Release.  (a)  As a condition to the benefits afforded Executive
hereunder and in consideration of the Severance Benefits, which the Parties
agree is fair and adequate consideration, Executive, for himself, his heirs,
executors, administrators, successors and assigns (hereinafter collectively
referred to as the "Releasors"), hereby irrevocably, unconditionally and fully
releases, acquits, and discharges the Company, its directors, officers, board
members, committees, affiliates, insurers, predecessors, successors, and
assigns, and their respective predecessors, parents, affiliates, subsidiaries,
divisions, committees, equityholders, members, managers, partners, officers,
directors, employees, legal advisors, representatives, trustees, benefits plans,
lenders, investors and agents (all such persons, firms, corporations and
entities are referred to herein as the "Company Entities") from any and all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, bonuses, pro-rata
bonuses, retention bonuses, severance pay, severance benefits, cash equivalent
payments for benefits, controversies, agreements, liabilities, promises, claims,
obligations, costs, losses, damages and demands of whatsoever character, in law
or in equity, whether or not known, suspected or claimed, which the Releasors
ever had, have, or may have from the beginning of time through the date of
Executive's execution of this Agreement, against the Company Entities arising
out of or in any way related to Executive's employment, service, board
membership, or affiliation with the Company Entities, or the termination of his
employment, service, or affiliation, including, but not limited to, claims
arising under any employment agreement, as well as claims arising under the
Americans With Disabilities Act, the Age Discrimination in Employment Act (as
amended by the Older Workers Benefit Protection Act), the National Labor
Relations Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, the Equal Pay Act, the Fair Credit Reporting Act, the
Genetic Information and Discrimination Act, Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Acts of 1866, 1871 and 1991, including
Section 1981-1988 of the Civil Rights Act, the Labor Management Relations Act,
the Vietnam Era Veterans Readjustment Act of 1974, the Rehabilitation Act of
1973, the Worker Adjustment and Retraining Notification Act, Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, the Immigration Reform
Control Act, the Occupational Safety and Health Act, the Family and Medical
Leave Act, any and all claims under Texas statutory or common law, including but
not limited to claims brought under the Texas Commission on Human Rights Act,
the Texas Labor Code, and the Texas Pay Day Law, each as may be amended, and/or
any other federal, state, district or local human rights, civil rights,
wage-hour, pension, employment, labor or other law, rule, statute, regulation,
constitution or ordinance and/or public policy, contract or tort law, or any
claim of retaliation under such laws, or any claim of breach of any contract
(whether express, oral, written or implied from any source), or any claim of
intentional or negligent infliction of emotional distress, tortious interference
with contractual relations, wrongful or abusive discharge, discrimination,
defamation, prima facie tort, fraud, negligence, loss of consortium, or any
action similar thereto against the Company Entities, including any claim for
attorneys' fees; provided, however, that the Releasors do not waive any rights
or release the Company Entities from (i) its obligations to Executive pursuant
to this Agreement, including those set forth on Exhibit A; (ii) any COBRA (or
similar district mandated) continuation coverage rights under applicable law
(which will be paid for, if elected, by the Company); (iii) indemnification or
directors' and officers' insurance rights Executive may have in respect of his
service to the Company; and (iv) vested benefits, if any, of Executive under the
terms of any employee benefit plan; and further provided, that the Releasors do
not release any right to challenge, under the Older Worker's Benefit Protection
Act, the knowing and voluntary nature of the release of any age claims in this
Agreement, in court or before the Equal Employment Opportunity Commission
("EEOC") or any right to file an administrative charge with the EEOC or any
other federal, state, or local agency (provided, that any right to recover
monetary damages in any such proceeding shall be released and waived), or any
claims that cannot be waived by law, including unemployment benefit rights and
workers' compensation.


(b) For a period of three years following the Separation Date, the Company shall
maintain comparable levels of Directors and Officers Insurance coverage as
existed as of the Separation Date with respect to the periods of Executive's
service to the Company.  In addition, unless otherwise required by law or
regulation, for a period of three years following the Separation Date, the
Company shall maintain its policies of indemnification of Directors and Officers
as existed as of the Separation Date with respect to Executive's service to the
Company.  The foregoing shall not preclude the Company from making changes to
its insurance coverage or indemnification policies to the extent such changes
would be applicable to all then-current Directors and Executive Officers of the
Company.


7. Intellectual Property.  Executive agrees that any Inventions made, conceived,
or completed by Executive during the term of Executive's service, solely or
jointly with others, which are made with the Company's equipment, supplies,
facilities, or Confidential Information, or which relate at the time of
conception or reduction to purpose of the Invention, to the business of the
Company, or the Company's actual or demonstrably anticipated research and
development, or which result from any work performed by Executive for the
Company, will be the sole and exclusive property of the Company, and all Trade
Secrets, Confidential Information, copyrightable works, works of authorship, and
all patents, registrations, or applications related thereto, all other
intellectual property or proprietary information and all similar or related
information (whether or not patentable and copyrightable and whether or not
reduced to tangible form or practice) which relate to the business, research and
development, or existing or future products or services of the Company and/or
its subsidiaries and which are conceived, developed, or made by Executive during
Executive's employment with the Company ("Work Product") will be deemed to be
"work made for hire" (as defined in the Copyright Act, 17 U.S.C. §101 et seq.,
as amended) and owned exclusively by the Company.  To the extent that any Work
Product is not deemed to be a "work made for hire" under applicable law, and all
right, title, and interest in and to such Work Product have not automatically
vested in the Company, Executive hereby (a) irrevocably assigns, transfers, and
conveys, and will assign, transfer, and convey, to the fullest extent permitted
by applicable law, all right, title, and interest in and to the Work Product on
a worldwide basis to the Company (or such other person or entity as the Company
may designate), without further consideration; and (b) waives all moral rights
in or to all Work Product, and to the extent such rights may not be waived,
agrees not to assert such rights against the Company or its respective
licensees, successors, or assigns.  In order to permit the Company to claim
rights to which it may be entitled, Executive agrees to promptly disclose to the
Company in confidence all Work Product which Executive makes arising out of
Executive's employment with the Company.  During the Restricted Period,
Executive will assist the Company in obtaining patents on all Work Product
patentable by the Company in the United States and in all foreign countries, and
will execute all documents and do all things reasonably necessary to obtain
letters patent, to vest the Company with full and extensive title thereto, and
to protect the same against infringement by others.


8. By executing this Agreement, Executive acknowledges that:


(a) This Agreement does not include claims arising after the Execution Date of
this Agreement and shall be effective as of such Execution Date;


(b) Executive acknowledges that he has had twenty-one (21) days to consider this
Agreement's terms (commencing from delivery hereof).  Executive may accept this
Agreement by signing it and returning it to Scott Barnard, Akin Gump Strauss
Hauer & Feld LLP, 1700 Pacific Avenue, Suite 4100, Dallas, Texas 75201;


(c) Executive understands that on the eighth (8th) day after the date of
execution of this Agreement, this Agreement becomes effective and, as of that
date, Executive may not change his decision or seek any other remuneration in
any form; provided, however, that he has a seven (7) day revocation period
(beginning on the date of execution) that expires at 5:00 pm on such seventh
(7th) day.  If Executive intends to revoke this Agreement, he must advise Scott
Barnard, Akin Gump Strauss Hauer & Feld LLP, 1700 Pacific Avenue, Suite 4100,
Dallas, Texas 75201, on or before the expiration of this seven (7) day
revocation period by delivering to Scott Barnard at Akin Gump Strauss Hauer &
Feld LLP, 1700 Pacific Avenue, Suite 4100, Dallas, Texas 75201, written
notification of his intention to revoke this Agreement, which written
notification makes specific reference to this Agreement;


(d) By signing this Agreement, Executive acknowledges that he has had a full and
fair opportunity to review, consider and negotiate the terms of this release and
this Agreement, that he has been advised to seek advice of an independent
attorney of his choosing in connection with his decision whether to accept the
benefits that have been offered to him under this Agreement, that he has read
and understands this Agreement, and that he has signed this Agreement freely and
voluntarily, without duress, coercion or undue influence and with full and free
understanding of its terms.  Moreover, should any provision of this Agreement
require interpretation or construction, it is agreed by the Parties that the
entity interpreting or construing this Agreement shall not apply a presumption
against one Party by reason of the rule of construction that a document is to be
construed more strictly against the Party who prepared the document;


(e) The Agreement is not intended, and shall not be construed, as an admission
that any of the Parties has violated any federal, state, district or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever;


(f) For the purpose of implementing a full, knowing and complete release and
discharge of the Company Entities, Executive expressly acknowledges that this
Agreement is intended to include in its effect, without limitation, all claims
which Executive does not know or suspects to exist in his favor at the time of
execution hereof, and that this Agreement contemplates the extinguishment of any
such claim or claims;


(g) Executive represents that neither he nor any person acting on his behalf has
filed or caused to be filed any lawsuit, complaint, or charge against any of the
Company Entities in any court, any municipal, state or federal agency, or any
other tribunal.  Executive agrees that he will not, to the fullest extent
permitted by law, sue or file a complaint, grievance or demand for arbitration
in any forum pursuing any claim released under this Agreement or assist or
otherwise participate in any claim, arbitration, suit, action, investigation or
other proceeding of any claim released hereunder; provided, however, that
Executive does not waive, release or discharge any right to file a charge or
participate in any manner in an investigation, hearing, or proceeding by the
EEOC or any other federal, state, or local agency (provided, that any right to
recover monetary damages in any such proceeding shall be released and waived);


(h) Executive represents and warrants that he has not assigned or conveyed to
any other person or entity any part of or interest in any of the claims released
in this Agreement.  Executive further expressly waives any claim to any monetary
or other damages or any other form of recovery in connection with any claim
released in this release or any proceeding that violates this Agreement;


(i) Executive affirms that he has not suffered any known workplace injuries or
occupational diseases and that he has not been retaliated against for reporting
any allegations of wrongdoing by the Company or its subsidiaries or affiliates,
or their respective officers or board members, including any allegations of
corporate fraud.


9. Nondisparagement.  Executive represents and warrants that he will refrain
from making any negative, false, disparaging or misleading statements to any
other person or entity regarding the Company or its agents, including, without
limitation, any employee, officer, director or executive of the Company.


10. Post-Employment Restrictive Covenants.   In exchange for the consideration
set forth in this Agreement, Executive's post-employment restrictive covenants
regarding unfair competition are set forth in this Section 10.
(a)  Non-Competition.  Executive agrees that the Executive will not, for a
period beginning on the Separation Date and ending seven (7) months later (the
"Restricted Period"), enter into or maintain an employment, contractual, or
other business relationship, either directly or indirectly, with Ivan
Leathercraft Co., LTD or any of its subsidiaries or affiliates.
(b) Non-Solicitation Covenants.  During the "Restricted Period" Executive shall
not directly or indirectly:


a. Solicit, induce, recruit, or otherwise cause (regardless of which party
initiated initial contact) any current subcontractors, clients, customers,
vendors, or suppliers of the Company or its Affiliates to cease or otherwise
modify its doing business, in whole or in part, with or through the Company or
its affiliates; or


b. Solicit, induce, encourage, target, or otherwise cause (regardless of which
party initiated initial contact) any employee of the Company or its affiliates
to: (i) leave the Company's or its affiliates' employ; (ii) deviate from
full-time employment and devotion of full-time effort in such employee's
employment with the Company or its affiliates; or (iii) otherwise directly or
indirectly, own, manage, operate, control, be employed by, perform any services
for, consult with, solicit business for, participate in, or be connected with
the ownership, management, operation, or control of any business, other than
that of the Company and its affiliates, or assist any person, in any manner, in
so doing. Notwithstanding the foregoing, general solicitations not specifically
targeting such restricted employees (such as through the placing of a classified
ad in a newspaper) shall not be a breach of this provision.


(c) Executive acknowledges that if the Executive were to breach any of the
covenants in this Section 10, such breach would result in immediate and
irreparable harm to Company, its parents, subsidiaries, affiliates or related
entities that cannot be adequately or reasonably compensated at law. 
Notwithstanding any other provisions in this Agreement to the contrary, should
the Company determine that Executive violated any of the terms of Section, any
and all remaining Severance Benefits from Company to Executive shall cease as of
the date of such determination by the Company and the Severance Benefits
provided to Executive would be subject to clawback pursuant to Section 5.


11. Confidentiality and Nondisclosure.  Executive agrees to comply with the
terms of the Confidentiality and Trade Secret Agreement that he previously
signed (the "Confidentiality Agreement"), the terms of which are hereby
expressly incorporated by reference.  The terms of the Confidentiality Agreement
shall survive the termination of Executive's employment.  Executive represents
and warrants that Executive has delivered to the Company all originals and all
duplicates and/or copies of all documents, records, notebooks, and similar
repositories of or containing confidential information or subject matter in
Executive's possession, whether prepared by Executive or not.  Executive will
not disclose, use, or otherwise trade on any confidential, proprietary, or trade
secret information of the Employer.  Executive further agrees that he will not
disclose, or cause to be disclosed in any way, the terms of this Agreement or
the fact that this Agreement exists, except for the purpose of enforcing this
Agreement, should that ever be necessary.  This provision does not prohibit
Executive from providing this information on a confidential and privileged basis
to his current spouse or to his attorneys, tax or financial advisors or
insurers, so long as he ensures that these parties maintain the strict
confidentiality of the Agreement.  Executive may also reveal information
relating to this Agreement in response to any court order or subpoena or other
direction by a court or administrative agency mandating such disclosure.


12. Arbitration.  Any dispute, controversy or claim arising out of or related to
in any way to the Parties' employment relationship or termination of that
relationship, including this Agreement or any breach of this Agreement, shall be
submitted to and decided by binding arbitration in Tarrant County, Texas. 
Arbitration shall be administered under the laws of the American Arbitration
Association ("AAA") in accordance with the AAA Employment Arbitration Rules in
effect at the time the arbitration is commenced.  The arbitration shall be
conducted by a single arbitrator, who shall be an attorney who specializes in
the field of employment law and who shall have prior experience arbitrating
employment disputes.  The award of the arbitrator shall be final and binding on
the parties, and judgment on the award may be confirmed and entered in any state
or federal court.  In the event of any court proceeding to challenge or enforce
an arbitrator's award, the Parties hereby consent to the exclusive jurisdiction
of the courts in the State of Texas and agree to venue in that jurisdiction. 
The Parties shall split the costs of any such arbitrator, who shall have the
authority to award reasonable attorneys' fees and expenses to the prevailing
Party (including any share of the fees and expenses for such arbitrator),
provided, that, the Company will pay the costs of any arbitrator if it is a
condition precedent to enforcing this arbitration obligation.


13. Return of Company Property.  The Executive agrees that within a reasonable
time following the execution of this Agreement, the Executive shall return or
shall have returned all property of the Company, including, but not limited to,
Company issued/owned phones, iPads, computers, laptops, peripheral electronic
equipment (e.g., printers, cameras, projectors, computer docking stations,
etc.), Blackberry or other personal digital assistants (PDAs), credit cards,
keys, door cards, tools, equipment on loan, and any other Company books,
manuals, and journals.  The Company shall use reasonable efforts to assist the
executive to collect personal items located in the Company's office and to
obtain contact files and other electronic files determined to be solely personal
that reside on Company systems used by the Executive during Executive's term of
employment.
14. Miscellaneous.


(a) This Agreement shall be construed and enforced in accordance with, and the
validity and performance hereof shall be governed by, the laws of the State of
Texas, excluding Texas's choice-of-law principles.


(b) Nothing in this Agreement is intended to prohibit, or shall be interpreted
to prohibit, Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation.


(c) If any term or provision of this Agreement (or any portion thereof) is
determined by an arbitrator or a court of competent jurisdiction to be invalid,
illegal, or incapable of being enforced, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect.  Upon a
determination that any term or provision (or any portion thereof) is invalid,
illegal, or incapable of being enforced, the Company and Executive agree that an
arbitrator or reviewing court shall have the authority to "blue pencil," modify
or reform this Agreement (or the Employment Agreement) so as to render it
enforceable and effect the original intent of the Parties to the fullest extent
permitted by applicable law.


(d) This Agreement may be executed in identical counterparts, which together
shall constitute a single agreement.  Facsimile, pdf, and other true and correct
photostatic copies of this Agreement shall have the same force and effect as
originals hereof.


(e) The headings used in this Agreement are included solely for convenience and
shall not affect or be used in connection with the interpretation of this
Agreement.  Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.


(f) This Agreement represents the entire agreement between the Parties with
respect to the subject matter hereof (with the exception of Restricted Stock
Agreements to the extent applicable to benefits described under Section 4 above)
and may not be amended except in a writing signed by the Company and Executive.


            (g)         This Agreement shall be binding on the executors, heirs,
administrators, successors and assigns of Executive and the successors and
assigns of the Company and shall fully inure to the benefit of the respective
executors, heirs, administrators, successors and assigns of the Company Entities
and to the surviving spouse, estate, heirs, executors, administrators and/or
successors and assigns of Executive (including, without limitation, with respect
to any rights (and the enforcement thereof) under this Agreement and/or against
an insurer of any long term disability insurance policy for which premiums due
and payable were fully paid).  The Company Entities are intended third-party
beneficiaries.


(h) Nothing in this Agreement shall be construed as an admission of wrongdoing
or liability on the part of the Company Entities or the Executive.


(i) No provision of this Agreement may be amended or modified unless such
amendment or modification is agreed to in writing and signed by Executive and
the Company.  No waiver by either of the Parties of any breach by the other
Party hereto of any condition or provision of this Agreement to be performed by
the other Party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the Parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.


(j) Executive acknowledges and agrees that his continued employment though the
Separation Date together with the payments and benefits set forth in this
Agreement (including the Severance Benefits): (i) are in full discharge of any
and all liabilities and obligations of the Company to Executive, monetarily or
with respect to his employment; and (ii) exceed any payment, benefit, or other
thing of value to which Executive might otherwise be entitled.


(k) Executive acknowledges and agrees that he is solely and entirely responsible
for the payment and discharge of all federal, state and local taxes, if any,
that he owes under any federal, state and/or local laws as a result of the
payments and other consideration provided pursuant to the Agreement.  The
Company will make appropriate withholdings from all payments made pursuant to
this Agreement, as required by applicable law.


(l) Executive agrees to make himself available to cooperate reasonably and in
good faith with the Company Entities in all matters related to his service to
the Company Entities, in connection with any litigation or other legal
proceedings in which the Company or its affiliates are involved (provided
Executive and the Company Entities are not adverse parties or otherwise have a
conflict of interest in regards to such litigation or legal proceeding).  The
Company agrees that, in requesting and scheduling any cooperation hereunder,
that it shall use its reasonable best efforts to accommodate and not interfere
with Executive's other professional and personal scheduling demands and
obligations (including in connection with any employment Executive may have). 
The Company further agrees that it will reimburse (or pay directly on
Executive's behalf) for any reasonable out-of-pocket expenses incurred by
Executive, at the direction of the Company Entities, in connection with
providing such cooperation, but Executive will not be entitled to additional
compensation for such cooperation unless agreed upon in writing with the Company
Representative.  The Company agrees to cooperate reasonably and in good faith
with Executive in connection with any tax or insurance benefit matters that may
arise out of or be related to Executive's employment as President with, or
separation from, the Company (including, but not limited to, providing Executive
with written notice of a request relating to any tax or insurance benefit
matters at least seven business days within receiving such request and allowing
Executive a reasonable opportunity to review and provide input on any written or
electronic response or materials that the Company intends to submit in response
to such inquiry).  Notwithstanding anything to the contrary, nothing shall
require (i) Executive on the one hand and the Company on the other to provide
any inaccurate or false information or testimony in connection with any matter,
litigation, proceeding or otherwise in connection with matters on which they are
obligated to cooperate hereunder or (ii) the Company to reply to any tax or
insurance benefit matter inquiry (or similar circumstance) in the manner
directed by Executive or with respect to Executive's input.


(m) Executive will notify the Company in writing to Scott Barnard, Akin Gump
Strauss Hauer & Feld LLP, 1700 Pacific Avenue, Suite 4100, Dallas, Texas 75201,
if at any time within seven (7) months after the Separation Date, Executive
performs any work or takes any paid position as an employee, consultant, agent,
contractor or other representative for: (1) any entity that was a vendor to the
Company within the past two years; (2) any competitor in the industry or similar
industry as that of the Company; or (3) any competitor that offers a similar
product or service as that of the Company.


(n) For purposes of this Agreement, the connectives "and" and "or" shall be
construed either disjunctively or conjunctively as necessary to bring within the
scope of a sentence all facts or information that might otherwise be construed
to be outside of its scope.


(a) It is the intent of the Parties to this Agreement that no payments under the
Agreement be subject to the additional tax on deferred compensation imposed by
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"). 
Notwithstanding the foregoing, the Company does not guarantee, nor do any of the
Company Entities guarantee, that any payment hereunder complies with or is
exempt from Section 409A of the Code and neither the Company nor the Company
Entities, nor their executives, directors, officers, employees, members or
affiliates shall have any liability with respect to any failure of any payments
or benefits herein to comply with or be exempt from Section 409A of the Code.


 [SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------



BY SIGNING BELOW, EXECUTIVE REPRESENTS AND WARRANTS THAT HE HAS CAREFULLY READ
AND FULLY UNDERSTANDS THE PROVISIONS OF THIS AGREEMENT AND HE HAS HAD AN
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL.  HE SIGNS HIS NAME VOLUNTARILY AND
WITH A FULL UNDERSTANDING OF ITS LEGAL CONSEQUENCES.  EXECUTIVE HEREBY ACCEPTS
AND AGREES TO ALL OF THE TERMS OF THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
October 30, 2018.


On behalf of Tandy Leather Factory, Inc.


By: /s/ Janet Carr
 Janet Carr, CEO




On behalf of Executive


By:  /s/ Mark Angus
 Mark Angus
